        Case 1:15-cr-00095-AJN Document 2938 Filed 07/28/20 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     July 28, 2020

BY ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Marlon Roberts, 15 Cr. 95 (AJN)

Dear Judge Nathan:

        The Government respectfully writes to advise the Court of the recent published Second
Circuit opinion in United States v. Dussard, No. 18-804, --- F. 3d ---, 2020 WL 4211283 (2d Cir.
July 23, 2020) rejecting a Davis challenge in light of valid alternative predicate. The Dussard
decision supports denial of defendant Marlon Roberts’s pending motion to vacate his 18 U.S.C.
§ 924(c) conviction.

        The defendant in Dussard was charged with Hobbs Act robbery conspiracy, narcotics
conspiracy carrying a 10-year mandatory minimum penalty, and firearms offenses under 18 U.S.C.
§ 924(c) predicated on both the charged Hobbs Act robbery conspiracy and the charged narcotics
conspiracy. Dussard pled guilty pursuant to a plea agreement to Hobbs Act robbery conspiracy
and to violating Section 924(c) based on the Hobbs Act robbery conspiracy predicate. Following
the decisions in United States v. Davis, 139 S. Ct. 2319 (2019), and United States v. Barrett, 937
F.3d 126 (2d Cir. 2019), a Hobbs Act conspiracy is no longer a crime of violence within the
meaning of Section 924(c), and Dussard sought vacatur of his Section 924(c) conviction. On plain
error review, the Circuit affirmed the Section 924(c) conviction, holding that the Davis error did
not affect the defendant’s substantial rights. Dussard, No. 18-804, 2020 WL 4211283 at *1.

        Several aspects of Dussard are worth emphasizing in light of Roberts’s pending motion
(Dkt. 2246, 2691). First, on plain error review, the defendant had the burden to show a reasonable
probability that he would not have pleaded guilty to the Section 924(c) count based on the narcotics
conspiracy predicate, which of course remains valid after Davis. Dussard, 2020 WL 4211283 at
*5. Second, in evaluating the defendant’s challenge, the Circuit considered the record as a whole,
including not only the indictment, plea agreement, and plea colloquy, but also the uncontested
facts in the Presentence Investigation Report (“PSR”) and the sentencing proceeding. Id. at *5-6.
Third, in light of the evidence of the defendant’s participation in the narcotics conspiracy and the
possession of a firearm in furtherance of that conspiracy (again, based on the record as a whole,
and not limited to the defendant’s admissions at the guilty plea), together with the substantial
benefits he received under the plea agreement in the form of lower sentencing exposure, the
         Case 1:15-cr-00095-AJN Document 2938 Filed 07/28/20 Page 2 of 3

                                                                                                Page 2


defendant failed to carry his burden of showing a reasonable probability that he would not have
pleaded guilty to a Section 924(c) count properly predicated on the narcotics conspiracy. Id. at *7.

        Because the facts and procedural history of Dussard are more favorable to that defendant
than Roberts’s circumstances here, Dussard compels affirmance of Roberts’ conviction. Roberts
was likewise charged with a Section 924(c) firearms offense predicated on a now-invalid crime of
violence and a narcotics trafficking conspiracy carrying a 10-year mandatory minimum offense.
Roberts also argues that, like the defendant in Dussard, he pled guilty only to the now-invalid
crime of violence. (See Dkt. 2691 at 8-12). 1 In Dussard, the Circuit rejected the defendant’s
appeal because he could not show that he would not have pled guilty based on a narcotics predicate
had the parties known that the crime of violence would be invalidated. See Dussard, 2020 WL
4211283 at *6. Likewise here, Roberts cannot even claim to show that he would not have pled
guilty to a narcotics predicate, instead noting only that he “might easily have changed his decision
to plead guilty” (Dkt. 2691 at 27-28 (emphasis added)).

         Consideration of the record as a whole, the approach Dussard requires—including the
indictment (charging both RICO and narcotics predicates), the plea agreement (same), the plea
colloquy (in which Roberts specifically referred to both the RICO and narcotics conspiracy counts),
and the factual recitations in the PSR (establishing that the sale of drugs within BMB territory was a
core aspect of BMB’s gang activity, that Roberts was personally involved in the distribution of
marijuana as part of his BMB membership, that Roberts possessed firearms in furtherance of drug
trafficking, and that Roberts and his narcotics co-conspirators discharged firearms)—indicates that
there is virtually no probability, let alone a reasonable one, that Roberts would not have pled guilty if
his Section 924(c) conviction had been predicated solely on the still-valid drug trafficking crime.
Indeed, even in his pro se habeas petition, Roberts acknowledged selling drugs and using a firearm.
(Dkt. 2246 at 26). In short, just as in Dussard, there is nothing in the record to suggest that Roberts
was willing to plead guilty to the Section 924(c) charge only if it was predicated on racketeering
conspiracy rather than on drug trafficking. Dussard, 2020 WL 4211283 at *7.

        Moreover, Dussard was decided on direct appeal under plain error review—meaning that
the Circuit required the defendant to show only that he would not have pled guilty had he known
of the change wrought by Davis. Dussard, 2020 WL 4211283 at *5. For the reasons set forth
above, the Government respectfully submits that Roberts has not demonstrated such prejudice.
However, Roberts faces the much more demanding standards applicable to petitions under 28
U.S.C. § 2255, which the Supreme Court has counseled should not “do service for an appeal.”
United States v. Timmreck, 441 U.S. 780, 784 (1979) (quoting Sunal v. Large, 332 U.S. 174, 178
(1979)). “[T]he concern with finality served by the limitation on collateral attack has special force
with respect to convictions based on guilty pleas.” Id. Accordingly, not only must Roberts
establish that he would not have pled guilty, he must show that the Davis error “resulted in a
‘complete miscarriage of justice’ or [occurred] in a proceeding ‘inconsistent with the rudimentary
demands of fair procedure.’ ” Id.; accord Lucas v. United States, 963 F.2d 8, 14 (2d Cir. 1992)

1
       Roberts in fact admitted a Section 924(c) violation predicated on both racketeering
conspiracy and narcotics conspiracy. (See Dkt. 2591 at 4-9, 19-20). But even if Roberts’
arguments that he only truly admitted racketeering conspiracy were accepted, that would merely
put him in the same position as in Dussard.
         Case 1:15-cr-00095-AJN Document 2938 Filed 07/28/20 Page 3 of 3

                                                                                             Page 3


(citing Timmreck and noting that it has “long been settled law that an error that may justify reversal
on direct appeal will not necessarily support a collateral attack on a final judgment” (quoting
United States v. Addonizio, 442 U.S. 178, 184 (1979)). A review of the record as a whole
demonstrates that there was no miscarriage of justice. Rather, the record demonstrates that Roberts
was a gang member, a drug dealer, and a shooter who, in light of significant evidence against him
of the charges in the Indictment, was motivated to negotiate a disposition carrying both a 10-year
mandatory minimum penalty and a 10-year Guidelines recommendation. (Dkt. 2591 at 18-22, 28-
29). 2

       Accordingly, under Dussard, Roberts’s motion to overturn his Section 924(c) conviction
should likewise be denied.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                           By: /s/ Allison Nichols
                                              Allison Nichols / Jessica Feinstein /
                                              Hagan Scotten / Drew Skinner
                                              Assistant United States Attorneys
                                              Telephone: (212) 637-2366



cc: Federal Defenders of New York (via ECF)




2
  Roberts does not argue his actual innocence of the firearms charge, nor, for the reasons set forth
in this letter and the Government’s opposition (Dkt. 2591 at 18-22) could he make such a showing.
